Citation Nr: 0526022	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for status-
post crush injury to the left index finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965 and had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of an injury to the left index 
finger and assigned a noncompensable evaluation.  

In May 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's left index finger disability is manifested 
by degenerative joint disease and two well-healed scars; 
there is no evidence of either favorable or unfavorable 
ankylosis of the left index finger.  Resolving any doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 10 percent evaluation for 
limitation of motion of the left index finger.

3.  The veteran has not submitted evidence tending to show 
that his service-connected left index finger disability 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
status-post crush injury to the left index finger have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Codes 5225 (2001, 
2004), 5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2003 and June 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
August 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained a request that the 
veteran send evidence to VA in his possession that pertains 
to the claim or tell VA about any additional evidence and VA 
would attempt to get it.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder includes service medical records, VA 
medical evidence, social security administration records, and 
medical evidence from the state of Tennessee.  The veteran 
was afforded a VA examination in July 2004.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, social security records, the veteran's contentions, 
and evidence from the State of Tennessee.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  It is noteworthy that 
the pyramiding of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Analysis

During service, the veteran crushed his left index finger.  
His finger laceration was sutured and two residual well-
healed scars remain.  The veteran is right-handed.  

In January 2002, the RO granted service connection for 
residuals of status post left index finger crush injury and 
assigned a noncompensable evaluation, effective from October 
2001, pursuant to Diagnostic Codes 5299-5225.  The veteran 
asserts that his disability has increased in severity and 
warrants an increased evaluation.  

In July 2004, the veteran presented for a VA examination.  He 
complained of reduced sensation to pinprick on both aspects 
of the distal half of the left index finger.  Flexion of the 
metacarpophalangeal joint was to approximately 20 degrees; 
the veteran could not go beyond that point, and the reason 
for that was unclear to the examiner.  The veteran had mild 
favorable ankylosis of the middle phalangeal joint.  Flexion 
of the middle finger was to 20 degrees, and flexion of the 
distal phalangeal joint was to 15 degrees.  Externally, there 
was no evidence of degenerative joint disease between the two 
fingers.  X-rays taken in conjunction with the examination 
showed degenerative joint disease, mainly osteoporosis.  The 
examiner indicated that the overall function of the left hand 
was affected because the veteran was unable to make a 
complete fist with his left index finger, and that such 
finger stayed open approximately 40 to 50 percent.  There was 
evidence of additional range of motion loss due to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  

During the pendency of the appeal, VA amended the criteria 
for rating impairment of a single finger, effective August 
26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In 
an August 2004 SSOC, the RO considered the new regulations, 
and the new rating criteria were provided to the veteran and 
his representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to August 26, 2002, under Diagnostic Code 5225, the 
maximum schedular rating for unfavorable or favorable 
ankylosis of the index finger was 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5225 (2001).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  

As of August 26, 2002, under the current Diagnostic Code 
5225, the maximum schedular evaluation for unfavorable or 
favorable ankylosis of the index finger (minor or major) is 
still 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2004).  

The Note under Diagnostic Code 5225 provides that the 
adjudicator must consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 38 
C.F.R. § 4.71a (2004).  

The current rating criteria also provide evaluations for 
limitation of motion of fingers.  Limitation of motion of the 
index finger (or long finger) is rated under Diagnostic Code 
5229, which provides a maximum evaluation of 10 percent (for 
major or minor hand) if there is a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
also provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

As noted above, under either the former or the current 
criteria, a 10 percent evaluation is warranted for ankylosis 
of the index finger under Diagnostic Code 5225.  Since there 
is no objective evidence of ankylosis of the left index 
finger, a compensable evaluation is not warranted under 
Diagnostic Code 5225.  

There is also no objective evidence showing that the 
veteran's left index finger dysfunction is equivalent to 
amputation, therefore evaluation of such disability as an 
amputation is not warranted.  See Diagnostic Code 5225, Note 
(2004).

Nevertheless, resolving any doubt in the veteran's favor, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 5229.  The most recent evidence shows 
limitation of motion of the metacarpophalangeal joint of the 
left index finger, as well as additional functional loss due 
to pain, fatigue, weakness, and lack of endurance following 
repetitive use.  The veteran complains of diminished 
sensation on both aspects of the distal one-half of his left 
index finger and indicates that he has difficulty performing 
fine tasks with his left index finger, primarily because of 
numbness.  Given the limitation of function of the left index 
finger, and with consideration of DeLuca, supra, the Board 
finds that the service-connected index finger disability 
warrants a 10 percent evaluation, but no higher.  
The veteran is not entitled to a higher or separate 
evaluation for his two scars (one on the dorsal aspect of the 
left index finger and one on the extensor aspect behind the 
fingernail), as the scars were described as well-healed and 
without tenderness or disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2001, 2004).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected left index finger 
been more than 10 percent disabling.  As such, a staged 
rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected left index finger disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to a 10 percent evaluation, but no more, for 
status-post crush injury to the left index finger is granted, 
subject to the laws governing monetary awards.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


